Title: Christopher Clark to Thomas Jefferson, 5 December 1816
From: Clark, Christopher Henderson
To: Jefferson, Thomas


          
            Dear Sir
            Grove Decr 5 16
          
          We are Verry much obliged by your friendly enquire of this morning Mrs Clark is I trust better: the fever we have Rebuked if not Removed her debility is yet excessive but will sincerly hope be Restord by time The baby is well
			 and thriving
          I avail myself of this occasion to express my deep Regret that the situation of the family has deprived us of the society of yourself and the young Ladies during this Visit It will not be the case we fondly hope the next time you come up our endeavours then will be exerted to make their time  more agreeable Can only now bid you a Melancholy farewell
          Chris Clark
        